Citation Nr: 0303191	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  95-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an evaluation in excess of 30 
percent for service-connected visual problems, including 
diplopia, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a written statement dated in October 1998, the veteran's 
service representative raised the issue of entitlement to 
service connection for a neuropsychiatric disorder as 
secondary to the veteran's service-connected head injury and 
increased compensation based on individual unemployability, 
and the record reflects that a March 2002 rating decision, 
the regional office (RO) granted service connection for a 
psychiatric disorder, assigning a separate rating for 30 
percent, and a total evaluation based on unemployability, 
effective from October 1998.  The record does not reflect 
that the veteran filed a notice of disagreement with the 
rating assigned for psychiatric disability, and accordingly, 
the Board will therefore not consider the veteran's 
psychiatric disability in assessing entitlement to an 
increased rating with respect to the issue on appeal.  The 
Board does, however, find that the veteran's representative 
has recently raised the issue of entitlement to an earlier 
effective for the assignment of a 30 percent rating for the 
residuals of injury to the veteran's right eye, and therefore 
refers this issue to the RO for appropriate disposition.

The Board further notes that it will be pursuing additional 
development on the claim for an evaluation in excess of 30 
percent for service-connected visual problems, including 
diplopia, under the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.





FINDING OF FACT

Service-connected headaches are manifested by symptoms that 
do not more nearly approximate characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has already 
been developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A 
(West Supp. 2002) (VCAA).  In this regard, the veteran has 
been afforded multiple Department of Veterans Affairs (VA) 
examinations to ascertain the current level of disability 
associated with his service-connected headaches, and the 
record contains relevant VA outpatient records that further 
enable VA to properly assess the nature and severity of the 
veteran's disability.  In addition, a June 1995 statement of 
the case and March 2002 supplemental statement of the case 
specifically outlined the various examinations that had been 
conducted and the results thereof, and how the evidence did 
not justify a higher evaluation as to this disability, 
clearly implying what evidence the veteran would have to 
provide in order to justify entitlement to an increased 
rating.  Further, the veteran has been provided with the 
applicable law and regulations in these communications from 
the RO, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained by the RO or that are not adequately addressed in 
records that are contained within the claims file.  
Accordingly, the Board finds that additional development in 
this matter is not required under the revised duty to assist 
obligations set forth in the VCAA.  

Moreover, the March 2002 supplemental statement of the case 
correctly cited the provisions of 38 C.F.R. 3.159(b) 
concerning the duty to notify the claimant of what 
information or evidence he is responsible to submit.  That 
document and the other communications from the RO clearly 
advised the claimant of what information he must submit.  As 
the RO noted, the duty is limited by the regulation to the 
obligation to notify the claimant of his responsibility to 
submit information or evidence, "if any."   After a 
detailed explanation of the extensive development of all the 
available existing evidence of record and the basis for the 
rating determination, the RO did not advise the veteran that 
he was responsible for providing any additional evidence.  
The Board does not find that there is any reasonable 
possibility that additional development would substantiate 
the claim.  Neither the veteran nor his representative has 
identified any outstanding available records.  The most 
recent presentation by the representative cited to evidence 
of record, but did not advance arguments as to how that 
evidence was either inadequate for rating purposes or 
demonstrated entitlement an increased evaluation.  Rather, 
the argument of the representative was that there had been no 
change in the disability over the level currently rated at 30 
percent, and that therefore an earlier effective date of this 
award was warranted.  The Board finds this argument implies 
plainly that no additional factual development would 
demonstrate any increased disability over that currently 
shown.  For all of these reasons, the Board finds the duty to 
notify has been adequately discharged by VA.   Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA evaluation in October 1993 revealed complaints that 
included frequent headaches on an almost daily basis.

VA outpatient records for the period of April to October 1995 
reflect that in April 1995, the veteran complained of daily 
headaches in the temporal region with radiating pain.  The 
headaches were noted to improve with massage or rest in a 
dark, quite room, and the assessment was cephalalgia, 
question post-traumatic headache.  In May 1995, the veteran 
noted that while his headaches occurred every day, he would 
experience severe headaches at the rate of two or three times 
each month that were diffuse in nature, lasting one or two 
days.  CT scan at this time again revealed the right frontal 
lobe defect that was considered to be consistent with atrophy 
from a prior injury.  In September 1995, the veteran 
indicated that his headaches appeared to be less frequent.  
In October 1995, he again complained of daily headaches.

VA visual examination in December 1996 revealed that the 
veteran complained of a decrease in his near vision over the 
previous six months and a daily headache.  

Computed tomography (CT) of the head in December 1996 was 
interpreted to reveal an impression of a triangular-shaped, 
low density defect in the right frontal lobe most likely 
representing an old infarct or injury.

January 1997 VA neurological examination revealed that the 
veteran's complaints included headaches that were reportedly 
worse with noise and sounds, the veteran noting that he would 
obtain relief by sitting in a dark and quiet room.  It was 
indicated that the CT scan findings of a low density area in 
the right frontal lobe could explain the chronic daily 
headache the veteran was complaining of.

VA medical examination August 1998 revealed that the veteran 
described his daily headaches as producing bitemporal 
throbbing pain for which he took Tylenol with fairly good 
results.  The impression was post-traumatic muscle defects 
with eye movement difficulties, and daily migraine type 
headaches which were post-traumatic.  

In a statement submitted in January 2003, the veteran's 
representative did not indicate that the veteran's headaches 
had worsened since his most recent VA examination.  


II.  Analysis

The Board initially notes that the veteran's headaches are 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002).  Under the provisions 
of Diagnostic Code 8100 of the 1945 Schedule for Rating 
Disabilities, a 10 percent evaluation is available for 
migraine with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
evaluation requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

A careful review of the evidence of record reflects that 
since 1993, while the veteran has consistently related the 
frequency of his headaches as being daily, with more severe 
headaches reportedly occurring at the rate of two to three 
times a month, there has never been a report of prostrating 
attacks at any time.  Thus, the Board must conclude that the 
RO gave the veteran the benefit of the doubt when it 
previously determined that a 10 percent evaluation was 
warranted despite the lack of any independent confirmation of 
the prostrating attacks required for even a 10 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

While the record is not entirely clear as to why the RO gave 
the veteran a compensable rating under these circumstances, 
the award of a higher evaluation, not the justification of 
the current evaluation, is the issue before the Board.  In 
this context, the Board finds that neither the clinical data 
nor the veteran's statements demonstrate the requisite 
manifestations to meet the schedular criteria for the next 
higher disability rating of 30 percent.

More specifically, even if the Board were to construe the 
veteran's report that the headaches require him to sit in a 
quiet, dark room, as equivalent to a report of prostrating 
attacks, the Board finds that this is a medical determination 
and there is no medical evidence of record to show the 
appellant currently has prostrating attacks.  In fact, he has 
consistently reported at least partial relief with the use of 
Tylenol.  Clearly, the headaches do not result in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability to warrant a 50 
percent evaluation.  Consequently, a rating in excess of 10 
percent for headaches is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

